        Case: 3:18-cv-00153-JGC Doc #: 66 Filed: 08/19/21 1 of 4. PageID #: 228




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


MANOHAR SIGAMONY, et al.,                                   CASE NO. 3:18 CV 153

         Plaintiffs,

   v.                                                       JUDGE JAMES R. KNEPP II

QUEST LINER, INC, et al.,
                                                            ORDER SETTING
         Defendants.                                        SETTLEMENT CONFERENCE



         A Settlement Conference will be held in the above-entitled case on October 13, 2021 at

11:00 AM, in Chambers 318, United States District Courthouse, 1716 Spielbusch Avenue,

Toledo, Ohio, before Judge James R. Knepp II.           All parties and their lead counsel are

ORDERED TO APPEAR at that time.


                       SETTLEMENT CONFERENCE PREPARATION

A. FORMAT

         1.      ATTENDANCE OF PARTIES REQUIRED. Parties with ultimate settlement

authority must be personally present. The conference shall be attended by an authorized

representative of each party together with trial counsel for each party. When the settlement

decision will be made in whole or part by an insurer, the insurer shall send a representative in

person with full and complete authority to make settlement decisions. A corporate party shall

send a representative with full and complete authority to bind the company. A governmental

entity shall send a representative authorized to act on its behalf.      Failure to produce the

appropriate person(s) at the conference may result in an award of costs and attorney fees incurred
      Case: 3:18-cv-00153-JGC Doc #: 66 Filed: 08/19/21 2 of 4. PageID #: 229




by the other parties in connection with the conference and/or other sanctions against the

noncomplying party and/or counsel.

       Each party shall submit a confidential statement to the Court by October 8, 2021.

The settlement statement shall not become a part of the file of the case, but shall be for the

exclusive use of the Judge in preparing for the settlement conference. The settlement statement

shall not be filed with the clerk, but shall be emailed to Knepp Chambers@ohnd.uscourts.gov.

       The settlement statement shall contain a specific recitation of the facts, an analysis of the

law, a discussion of the strengths and weaknesses of the case, the parties’ position on settlement,

including the latest settlement proposal, and a report on settlement efforts to date. If not already

a part of the court file, copies of any critical agreements, business records, photographs or other

documents or exhibits shall be with the settlement statement. The statement should not be

lengthy, but should contain enough information to be useful to the Judge in analyzing the factual

and legal issues in the case. The parties are encouraged to be candid in their statements.

       2.      PRE-SETTLEMENT CONFERENCE DEMAND AND OFFER.                              A

mediation/settlement conference is more likely to be productive if, before the conference, the

parties have had a written exchange of their settlement proposals. Accordingly, no later than

September 29, 2021, plaintiff’s counsel shall submit a written itemization of damages and

settlement demand to defendant’s counsel with a brief explanation of why such a settlement is

appropriate. No later than October 6, 2021, defendant’s counsel shall submit a written offer to

plaintiff’s counsel with a brief explanation of why such a settlement is appropriate. On occasion,

this process will lead directly to a settlement. If settlement is not achieved, plaintiff’s counsel

shall email their settlement positions to Chambers no later than October 8, 2021. Do not file

copies of these papers with the Clerk’s Office.



                                                  2
       Case: 3:18-cv-00153-JGC Doc #: 66 Filed: 08/19/21 3 of 4. PageID #: 230




        3.       SETTLEMENT FORMAT. The Court will generally use a format of opening

presentations followed by a joint discussion and private caucusing by the Court with each side.

The Court expects both the lawyers and the party representatives to be fully prepared to

participate. The Court encourages all parties to keep an open mind in re-assessing their previous

positions and to find creative means for resolving the dispute.

        4.       STATEMENTS INADMISSIBLE. Statements made by any party during the

settlement conference are not to be used in discovery and will not be admissible at trial. Parties

are encouraged to be frank and open in their discussions. The Court expects the participants to

address each other with courtesy and respect.

B.      ISSUES TO BE DISCUSSED AT MEDIATION/SETTLEMENT CONFERENCE

     Parties should be prepared to discuss the following at the settlement conference:

     1. What are your objectives in the litigation?

     2. What issues (in and outside of this lawsuit) need to be resolved? What are the strengths

        and weaknesses of your case?

     3. Do you understand the opposing side’s view of the case? What is wrong with their

        perception? What is right with their perception?

     4. What are the points of agreement and disagreement between the parties?           Factual?

        Legal?

     5. What are the impediments to settlement?

     6. What remedies are available through litigation or otherwise?

     7. Are there possibilities for a creative resolution of the dispute?

     8. Do you have adequate information to discuss settlement? If not, how will you obtain

        sufficient information to make a meaningful settlement discussion possible?

     9. Are there outstanding liens? Do we need to include a representative of the lien holder?
                                                   3
      Case: 3:18-cv-00153-JGC Doc #: 66 Filed: 08/19/21 4 of 4. PageID #: 231




C.     INVOLVEMENT OF CLIENTS. For many clients, this will be the first time they have

participated in a court supervised settlement conference. Therefore, counsel shall provide their

clients with a copy of this Standing Order and shall discuss with them the points contained herein

prior to the settlement conference.


       IT IS SO ORDERED.



                                                    s/ James R. Knepp II
                                                    UNITED STATES DISTRICT JUDGE




                                                4
